Name: Commission Regulation (EEC) No 826/83 of 8 April 1983 concerning the stopping of fishing for cod and whiting by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 4. 83 Official Journal of the European Communities No L 91 / 11 COMMISSION REGULATION (EEC) No 826/83 of 8 April 1983 concerning the stopping of fishing for cod and whiting by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983 (2), provides that until the Council takes a decision concerning TACs and quotas for 1983, vessels shall provisionally engage in fishing activities in keeping with the normal seasonal cycles and in accordance with Council Regulation (EEC) No 172/83 0 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of cod in waters of ICES sub-area VII (except division Vila) and VIII (EEC zone) and of whiting in waters of ICES sub-area VII (except division Vila) by vessels flying the flag of the Netherlands had reached by the end of February 1983 the quota provi ­ sionally allocated ; whereas the Netherlands have stopped fishing for these stocks as from 31 March 1983 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in ICES sub-areas VII (except division Vila) and VIII (EEC zone) and of whiting in ICES sub-areas VII (except division Vila) by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota provisionally allocated to the Netherlands for 1983 . Fishing for cod in ICES sub-areas VII (except division Vila) and VIII (EEC zone) and for whiting in ICES sub-areas VII (except division Vila) as well as the trans-shipment and landing of cod and whiting fished in those sub-areas by vessels flying the flag of the Netherlands or registered in the Netherlands are prohibited. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 31 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 April 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29 . 7. 1982, p. 1 . (2) OJ No L 25, 27. 1 . 1 983, p. 32 . (3) OJ No L 24, 27 . 1 . 1983, p. 30 .